       Case 2:18-cv-00671-DB-DBP Document 17 Filed 01/28/19 Page 1 of 2




Jeffery S. Williams (Utah Bar #6054)
NELSON CHRISTENSEN
HOLLINGWORTH & WILLIAMS
68 S. Main St., #600
Salt Lake City, UT 84101
Telephone: (801) 531-8400
jeffw@nchwlaw.com

Attorney for Northrop Grumman Health Plan

                        UNITED STATES DISTRICT COURT FOR THE
                         DISTRICT OF UTAH, CENTRAL DIVISION


J.L., C.L., and A.L.,                              ORDER GRANTING EXTENSION OF
                                                   TIME TO ANSWER OR OTHERWISE
               Plaintiffs,                           RESPOND TO THE COMPLAINT
        v.                                                     Case No. 2:18-cv-671
                                                                  Judge Dee Benson
ANTHEM BLUE CROSS and NORTHROP                             Magistrate Judge Dustin B. Pead
GRUMMAN HEALTH PLAN,

               Defendants.



       BASED ON THE STIPULATION OF THE PARTIES:

       The stipulated motion to extend Defendant Northrop Grumman Health Plan’s deadline to

answer or otherwise respond to the complaint in the above-captioned action is GRANTED and

the time is extended to February 20, 2019. (ECF No. 16.)

       SO ORDERED this 28th day of January, 2019.

                                                   BY THE COURT:



                                                   ___________________________________
                                                    Magistrate Judge Dustin B. Pead
       Case 2:18-cv-00671-DB-DBP Document 17 Filed 01/28/19 Page 2 of 2




       APPROVED AS TO FORM this 28th day of January, 2019.


/s/ Brian S. King_______________                /s/ Jeffery S. Williams
(Signed by Jeffery S. Williams with      Jeffery S. Williams (Utah Bar #6054)
permission of Brian S. King)             NELSON CHRISTENSEN
Brian S. King                            HOLLINGWORTH & WILLIAMS
Nediha Hadzikadunic                      68 S. Main St., #600
BRIAN S. KING, P.C.                      Salt Lake City, UT 84101
336 South 300 East, Suite 200            Telephone: (801) 531-8400
Salt Lake City, UT 84111                 jeffw@nchwlaw.com
brian@briansking.com
nediha@briansking.com                    Nancy G. Ross (Pro Hac application to be filed)
                                         Laura R. Hammargren (Pro Hac application to
Attorneys for Plaintiff                  be filed)
                                         Samuel Myler (Pro Hac application to be filed)
                                         MAYER BROWN LLP
                                         71 S. Wacker Drive
                                         Chicago, IL 60606
                                         Phone: 312-782-0600
                                         Fax: 312-701-7711
                                         nross@mayerbrown.com
                                         lhammargren@mayerbrown.com
                                         smyler@mayerbrown.com

                                         Attorneys for Northrop Grumman Health Plan




                                         2
